In this case demurrer was sustained to an amended declaration and, the plaintiff declining to plead further, order of court was entered dismissing the cause, to which order writ of error was taken.
The declaration attempts to allege a cause of action based upon promissory notes and a contract executed by a married woman in the State of Florida, which notes and contract were so executed by her in consideration of the extinguishment of certain obligations which she executed in the State of New York.
It appears that the obligation alleged to have been so satisfied and extinguished was valid and binding under the laws of the State of New York. See Sec. 51, Article 4 of the Domestic Relation Law of the State of New York. But, when the plaintiff's assignor accepted in lieu of that obligation the contract and notes executed in Florida by a married woman then residing in Florida, and which notes were made payable at a bank in Florida, it accepted an obligation which could not form the basis of a common law action in this State, because the notes so executed by such married woman are void and the allegation of the declaration establish this state of facts.
The order sustaining the demurrer to the amended declaration and dismissing the cause should be affirmed on authority of the opinion in the cases of Hodges v. Price, 18 Fla. 342; Virginia-Carolina Chemical Co. v. Fisher et al., 58 Fla. 377, 50 So. 504, and it is so ordered.
Affirmed.
WHITFIELD, P. J., AND TERRELL, J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion. *Page 549